UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q/A AMENDMENT NO.1 TO FORM 10-Q S QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-24796 CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. (Exact name of registrant as specified in its charter) BERMUDA 98-0438382 (State or other jurisdiction of incorporation and organization) (IRS Employer Identification No.) Clarendon House, Church Street, Hamilton HM 11 Bermuda (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 441-296-1431 Indicate by check mark whether registrant: (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for each shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesSNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filerS Accelerated filer£ Non-accelerated filer£ Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act)Yes£NoS Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding as of April 27, 2007 Class A Common Stock, par value $0.08 34,622,338 Class B Common Stock, par value $0.08 6,312,839 THIS PAGE INTENTIONALLY LEFT BLANK EXPLANATORY NOTE This is Amendment No. 1 to the Form 10-Q for the period ended March 31, 2007 of Central European Media Enterprises Ltd., as originally filed on May 3, 2007. We are filing this Amendment No. 1 to correct the classification of certain provisions for legal contingencies, which had previously been reported as non-operating expenses within our condensed Consolidated Statement of Operations and are now being reported as operating expenses. This modification resulted in changes in Item 1. Financial Statements, where the condensed Consolidated Statement of Operations for the three months ended March 31, 2007 has been amended, and in Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations, where the analysis of Corporate Operating Costs, Operating Income and Other Expense for the three months ended March 31, 2007 has been amended. We have not otherwise updated this Quarterly Report on Form 10-Q/A to modify disclosures in the Quarterly Report on Form 10-Q for the period ended March 31, 2007 for events occurring subsequent to the original May 3, 2007 filing date; and except for the modifications referred to in the preceding paragraph, it continues to speak as of May 3, 2007. CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. FORM 10-Q/A AMENDMENT NO.1 TO FORM 10-Q For the quarterly period ended March 31, 2007 INDEX Page Part I. Financial information Item 1. Financial Statements Condensed consolidated Balance Sheets as at March 31, 2007 and December 31, 2006 2 Condensed consolidated Statements of Operations for the Three Months Ended March 31, 2007 , as restated, and 2006, 4 Condensed consolidated Statements of Shareholders' Equity for the Three Months Ended March 31, 2007 6 Condensed consolidated Statements of Cash Flows for the Three Months Ended March 31, 2007 and 2006 7 Notes to the condensed consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 38 Part II. Other Information Item 6. Exhibits 66 Signatures 67 Exhibit Index 68 Page 1 Index Part I. Financial Information Item 1.Financial Statements CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CONDENSED CONSOLIDATED BALANCE SHEETS (US$ 000’s) (Unaudited) March 31, 2007 December 2006 ASSETS Current assets Cash and cash equivalents $ 157,340 $ 145,904 Restricted cash (Note 6) 5,485 4,954 Accounts receivable (net of allowance) (Note 7) 144,412 152,505 Income taxes receivable 3,831 3,053 Program rights 63,943 59,645 Other current assets (Note 8) 49,704 47,555 Total current assets 424,715 413,616 Non-current assets Investments 16,563 19,214 Property, plant and equipment (Note 9) 122,004 115,805 Program rights 84,198 76,638 Goodwill (Note 4) 903,597 905,580 Broadcast licenses (Note 4) 202,409 198,730 Other intangible assets (Note 4) 76,038 71,942 Other non-current assets (Note 8) 18,767 17,475 Total non-current assets 1,423,576 1,405,384 Total assets $ 1,848,291 $ 1,819,000 The accompanying notes are an integral part of these condensed consolidated financial statements. Page 2 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CONDENSED CONSOLIDATED BALANCE SHEETS (continued) (US$ 000’s) (Unaudited) March 31, 2007 December 2006 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Accounts payable and accrued liabilities (Note 10) $ 141,232 $ 119,717 Duties and other taxes payable 41,480 31,707 Income taxes payable 10,043 12,434 Credit facilities and obligations under capital leases (Note 11) 12,650 13,057 Deferred consideration – Croatia (Note 6) 4,055 4,010 Deferred consideration – Ukraine - 200 Deferred tax 4,268 1,836 Total current liabilities 213,728 182,961 Non-current liabilities Credit facilities and obligations under capital leases (Note 11) 5,795 6,359 Senior Notes (Note 5) 492,742 487,291 Income taxes payable 5,515 3,000 Deferred tax 59,310 58,092 Other non-current liabilities 14,777 19,342 Total non-current liabilities 578,139 574,084 Commitments and contingencies (Note 18) Minority interests in consolidated subsidiaries 25,949 26,189 SHAREHOLDERS' EQUITY: Nil shares of Preferred Stock of $0.08 each (December 31, 2006 – nil) - - 34,622,338 shares of Class A Common Stock of $0.08 each (December 31, 2006 – 34,412,138) 2,770 2,753 6,312,839 shares of Class B Common Stock of $0.08 each (December 31, 2006 – 6,312,839) 505 505 Additional paid-in capital 934,904 931,108 Accumulated deficit (35,199 ) (31,730 ) Accumulated other comprehensive income 127,495 133,130 Total shareholders’ equity 1,030,475 1,035,766 Total liabilities and shareholders’ equity $ 1,848,291 $ 1,819,000 The accompanying notes are an integral part of these condensed consolidated financial statements. Page 3 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (US$ 000’s, except share and per share data) (Unaudited) For the Three Months Ended March 31, 2007 (as restated, see Note 2) 2006 Net revenues $ 147,912 $ 119,754 Operating expenses: Operating costs 25,657 22,972 Cost of programming 66,353 48,418 Depreciation of station property, plant and equipment 6,899 5,702 Amortization of broadcast licenses and other intangibles (Note 4) 5,162 4,332 Cost of revenues 104,071 81,424 Station selling, general and administrative expenses 15,781 14,166 Corporate operating costs 14,773 7,981 Operating income 13,827 16,183 Interest income 1,414 1,453 Interest expense (11,396 ) (10,518 ) Foreign currency exchange loss, net (3,136 ) (10,862 ) Change in fair value of derivatives (Note 12) 4,524 - Other expense (244 ) (548 ) Income / (loss) before provision for income taxes, minority interest, equity in income of unconsolidated affiliates and discontinued operations 4,449 (4,292 ) Provision for income taxes (5,059 ) (3,994 ) Loss before minority interest, equity in income of unconsolidated affiliates and discontinued operations (610 ) (8,286 ) Minority interest in (loss) / income of consolidated subsidiaries 360 (5,441 ) Equity in income / (loss) of unconsolidated affiliates - (730 ) Net loss from continuing operations (250 ) (14,457 ) Discontinued operations (Note 17): Tax on disposal of discontinued operations (Czech Republic) - (3,807 ) Net loss from discontinued operations - (3,807 ) Net loss $ (250 ) $ (18,264 ) Currency translation adjustment, net (5,635 ) 32,459 Total comprehensive (loss) / income $ (5,885 ) $ 14,195 The accompanying notes are an integral part of these condensed consolidated financial statements. Page 4 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (continued) (US$ 000’s, except share and per share data) (Unaudited) For the Three Months Ended March 31, 2007 2006 PER SHARE DATA (Note 15): Net loss per share: Continuing operations – Basic $ (0.01 ) $ (0.38 ) Continuing operations – Diluted (0.01 ) (0.38 ) Discontinued operations – Basic - (0.10 ) Discontinued operations – Diluted - (0.10 ) Net loss – Basic (0.01 ) (0.48 ) Net loss – Diluted $ (0.01 ) $ (0.48 ) Weighted average common shares used in computing per share amounts (000’s): Basic 40,793 38,100 Diluted 40,793 38,100 The accompanying notes are an integral part of these condensed consolidated financial statements. Page 5 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (US$ 000’s) (Unaudited) Class A Common Stock Class B Common Stock Number of shares Par value Number of shares Par value Additional Paid-In Capital Accumulated Deficit Accumulated Other Comprehensive Income / (Loss) Total Shareholders' Equity BALANCE, December31,2006 34,412,138 $ 2,753 6,312,839 $ 505 $ 931,108 $ (31,730 ) $ 133,130 $ 1,035,766 Impact of adoption of FIN 48 - (3,219 ) - (3,219 ) BALANCE, upon the adoption of FIN 48 34,412,138 $ 2,753 6,312,839 $ 505 $ 931,108 $ (34,949 ) $ 133,130 $ 1,032,547 Stock-based compensation - 1,797 - - 1,797 Stock options exercised 210,200 17 - - 1,999 - - 2,016 Net loss - (250 ) - (250 ) Currency translation adjustment - (5,635 ) (5,635 ) BALANCE, March31,2007 34,622,338 $ 2,770 6,312,839 $ 505 $ 934,904 $ (35,199 ) $ 127,495 $ 1,030,475 Class A Common Stock Class B Common Stock Number of shares Par value Number of shares Par value Additional Paid-In Capital Accumulated Deficit Accumulated Other Comprehensive Income / (Loss) Total Shareholders' Equity BALANCE, December31,2005 31,032,994 $ 2,482 6,966,533 $ 558 $ 754,061 $ (52,154 ) $ (24,394 ) $ 680,553 Stock-based compensation - 688 - - 688 Stock options exercised 63,000 5 - - 911 - - 916 Shares issued, net of fees 2,530,000 202 - - 168,397 - - 168,599 Net loss - (18,264 ) - (18,264 ) Currency translation adjustment - 32,459 32,459 BALANCE, March31,2006 as restated (see note 2) 33,625,994 $ 2,689 6,966,533 $ 558 $ 924,057 $ (70,418 ) $ 8,065 $ 864,951 The accompanying notes are an integral part of these condensed consolidated financial statements. Page 6 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (US$ 000’s) (Unaudited) For the Three Months Ended March 31, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (250 ) $ (18,264 ) Adjustments to reconcile net loss to net cash generated from operating activities: Loss from discontinued operations (Note 17) - 3,807 Equity in (income) / loss of unconsolidated affiliates, net of dividends received - 730 Depreciation and amortization 51,762 36,764 Loss on disposal of fixed asset 7 821 Interest receivable, net - (47 ) Stock-based compensation (Note 14) 1,262 688 Minority interest in (loss) / income of consolidated subsidiaries (360 ) 5,441 Change in fair value of derivatives (Note 12) (4,524 ) - Foreign currency exchange loss, net 3,136 10,861 Net change in (net of effects of acquisitions and disposals of businesses): Accounts receivable 10,226 7,567 Program rights (48,123 ) (40,104 ) Other assets (3,973 ) 2,901 Settlement liability - (10,007 ) Other accounts payable and accrued liabilities 14,540 12,373 Income taxes payable (2,299 ) 2,300 Deferred taxes 766 3,574 VAT and other taxes payable 9,743 12,288 Net cash generated from continuing operating activities 31,913 31,693 CASH FLOWS FROM INVESTING ACTIVITIES: Net change in restricted cash (440 ) (4,068 ) Purchase of property, plant and equipment (11,995 ) (10,397 ) Disposal of property, plant and equipment 19 - Investments in subsidiaries and unconsolidated affiliates (8,585 ) (53,153 ) Repayment of loans and advances to related parties 100 100 Net cash used in continuing investing activities (20,901 ) (67,518 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from credit facilities 200 28,491 Payment of credit facilities and capital leases (1,255 ) (508 ) Proceeds from issuance of stock options - 916 Issuance of shares of Class A Common Stock 2,016 168,599 Dividends paid to minority shareholders (152 ) (517 ) Net cash received from continuing financing activities 809 196,981 NET CASH USED IN DISCONTINUED OPERATING ACTIVITIES (1,624 ) (1,690 ) Impact of exchange rate fluctuations on cash 1,239 1,817 Net increase in cash and cash equivalents 11,436 161,283 CASH AND CASH EQUIVALENTS, beginning of period 145,904 71,658 CASH AND CASH EQUIVALENTS, end of period $ 157,340 $ 232,941 The accompanying notes are an integral part of these condensed consolidated financial statements. Page 7 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except per share data) (Unaudited) 1.ORGANIZATION AND BUSINESS Central European Media Enterprises Ltd., a Bermuda corporation, was formed in June 1994.Our assets are held through a series of Dutch and Netherlands Antilles holding companies.We invest in, develop and operate national and regional commercial television stations and channels in Central and Eastern Europe.At March 31, 2007, we have operations in Croatia, the Czech Republic, Romania, the Slovak Republic, Slovenia and Ukraine. Our principal subsidiaries, equity-accounted affiliates and cost investments as at March 31, 2007 were: Company Name Effective Voting Interest Jurisdiction of Organization Type of Affiliate (1) Nova TV d.d. (“Nova TV (Croatia)”) 100.0% Croatia Subsidiary Media House d.o.o. 100.0% Croatia Subsidiary CME Media Investments s r.o. 100.0% Czech Republic Subsidiary VILJA a.s. (“Vilja”) 100.0% Czech Republic Subsidiary CET 21 spol. S r.o. (“CET 21”) 100.0% Czech Republic Subsidiary ERIKA,a.s. 100.0% Czech Republic Subsidiary MEDIA CAPITOL, a.s. 100.0% Czech Republic Subsidiary NOVA-V.I.P., a.s. 100.0% Czech Republic Subsidiary (in liquidation) HARTIC a.s. 100.0% Czech Republic Subsidiary Galaxie sport, s r.o. (“Galaxie Sport”) 100.0% Czech Republic Subsidiary Media Pro International S.A.(“MPI”) 90.0% Romania Subsidiary Media Vision SRL. (“Media Vision”) 75.0% Romania Subsidiary MPI Romania B.V. 90.0% Netherlands Subsidiary Pro TV S.A. (“Pro TV”) 90.0% Romania Subsidiary Sport Radio TV Media SRL (“TV Sport”) 90.0% Romania Subsidiary Mediapro B.V. 10.0% Netherlands Cost investment Media Pro Management S.A. 10.0% Romania Cost investment A.R.J., a.s. (“ARJ”) 100.0% Slovak Republic Subsidiary MARKIZA-SLOVAKIA, spol. S r.o. (“Markiza”) 80.0% Slovak Republic Subsidiary GAMATEX, spol. S r.o. 80.0% Slovak Republic Subsidiary (in liquidation) A.D.A.M. a.s. 80.0% Slovak Republic Subsidiary (in liquidation) MMTV 1 d.o.o. 100.0% Slovenia Subsidiary Produkcija Plus d.o.o. (“Pro Plus”) 100.0% Slovenia Subsidiary POP TV d.o.o. (“Pop TV”) 100.0% Slovenia Subsidiary Kanal A d.o.o. (“Kanal A”) 100.0% Slovenia Subsidiary Euro 3 TV d.o.o 42.0% Slovenia Equity-Accounted Affiliate MTC Holding d.o.o. 24.0% Slovenia Equity-Accounted Affiliate (in liquidation) Page 8 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except per share data) (Unaudited) Company Name Effective Voting Interest Jurisdiction of Organization Type of Affiliate (1) International Media Services Ltd. (“IMS”) 60.0% Bermuda Subsidiary Innova Film GmbH (“Innova”) 60.0% Germany Subsidiary Foreign Enterprise “Inter-Media”(“Inter-Media”) 60.0% Ukraine Subsidiary TV Media Planet Ltd. 60.0% Cyprus Subsidiary Studio 1+1 LLC (“Studio 1+1”) 18.0% Ukraine Consolidated Variable Interest Entity Ukrainian Media Services LLC 99.0% Ukraine Subsidiary Ukrpromtorg -2003 LLC (“Ukrpromtorg”) 65.5% Ukraine Subsidiary Gravis LLC 60.4% Ukraine Subsidiary Delta JSC 60.4% Ukraine Subsidiary Nart LLC 65.5% Ukraine Subsidiary TV Stimul LLC 49.1% Ukraine Equity-Accounted Affiliate CME Media Enterprises B.V. 100.0% Netherlands Subsidiary CME Czech Republic II B.V. 100.0% Netherlands Subsidiary CME Romania B.V. 100.0% Netherlands Subsidiary Central European Media Enterprises N.V. 100.0% Netherlands Antilles Subsidiary Central European Media Enterprises II B.V. 100.0% Netherlands Antilles Subsidiary CME SR d.o.o. 100.0% Serbia Subsidiary CME Ukraine Holding GmbH 100.0% Austria Subsidiary CME Cyprus Holding Ltd. 100.0% Cyprus Subsidiary CME Development Corporation 100.0% Delaware Subsidiary (1) All subsidiaries have been consolidated in our Consolidated Financial Statements. All equity-accounted affiliates have been accounted for using the equity method. All cost investments have been accounted for using the cost method. Page 9 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except per share data) (Unaudited) Page 10 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except per share data) (Unaudited) Croatia We own 100% of Nova TV (Croatia), which holds a national terrestrial broadcast license for Croatia that expires in April 2010. Czech Republic We own 100% of CET 21, which holds the national terrestrial broadcast license for TV NOVA (Czech Republic) that expires in 2017. Romania We have a 90% interest in Pro TV, TV Sport and MPI and a 75% interest in Media Vision, a production, dubbing and subtitling company.In addition, Pro TV holds the licenses for the ACASA, PRO TV INTERNATIONAL, PRO CINEMA and TV SPORT (now Sport.ro) channels.These licenses expire on various dates from August 2007 until February 2016. We have a 10% interest in each of Media Pro BV and Media Pro Management S.A., the parent companies of the Media Pro group of companies (“Media Pro”). Substantially all of the remaining shares of Media Pro are owned directly or indirectly by Adrian Sarbu, the General Director of our Central and Eastern Europe region. Media Pro comprises a number of Romanian companies with operations in the fields of publishing, information, printing, cinema, entertainment and radio. Slovak Republic We own 80% of Markiza, which holds a national terrestrial broadcast license for the Slovak Republic that expires in September 2019. Slovenia We own 100% of Pro Plus, the operating company for our Slovenia operations.Pro Plus has a 100% voting and economic interest in each of Pop TV, which holds the licenses for the POP TV network, and Kanal A, which holds the licenses for the KANAL A network.All such licenses expire in August 2012. Ukraine (Studio 1+1) The Studio 1+1 Group is comprised of several entities in which we hold direct or indirect interests.We hold a 60% ownership and economic interest in each of Innova, IMS and TV Media Planet.Innova owns 100% of Inter-Media, a Ukrainian company, which in turn holds a 30% voting and economic interest in Studio 1+1, holder of the licenses for the STUDIO 1+1 network.The license which covers fifteen hours including prime time expires in December 2016.The second license for the remaining nine hours expires in 2014. Our indirect ownership interest in Studio 1+1 is only 18%.We entered into an additional agreement on December 30, 2004 with Boris Fuchsmann, Alexander Rodnyansky and Studio 1+1 which re-affirms our entitlement to 60% of any distribution from Studio 1+1 to its shareholders until such time as Ukrainian legislation allows us to increase our ownership interest in Studio 1+1 to 60%.Following amendments to the Ukrainian Media Law in March 2006 that permit majority indirect foreign ownership, our partners entered into agreements with us to restructure the ownership of Studio 1+1 in order to permit CME to hold a 60% indirect interest in Studio 1+1 (see Note 18). Ukraine (KINO, CITI) We hold a 65.5% interest in Ukrpromtorg 2003 LLC (“Ukrpromtorg”), which owns (i) 92.2% of Gravis LLC, which operates the local channels, KINO and CITI; (ii) 100% of Nart LLC, which holds a satellite broadcasting license; and (iii) 75% of Stimul LLC, which operates TV STIMUL.The licenses held by Ukrpromtorg expire on dates ranging from November 2008 to July 2016. Page 11 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except per share data) (Unaudited) 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The interim financial statements for the three months ended March 31, 2007 should be read in conjunction with the Notes to the Consolidated Financial Statements contained in our Annual Report on Form 10-K for the period ended December 31, 2006.Our significant accounting policies have not changed since December 31, 2006, except as noted below. In the opinion of management, the accompanying interim unaudited financial statements reflect all adjustments, consisting only of normal recurring items, necessary for their fair presentation in conformity with accounting principles generally accepted in the United States of America (“US GAAP”).The consolidated results of operations for interim periods are not necessarily indicative of the results to be expected for a full year. The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting year.Actual results could differ from those estimates and assumptions. The condensed consolidated financial statements include the accounts of Central European Media Enterprises Ltd. and our subsidiaries, after the elimination of intercompany accounts and transactions.We consolidate the financial statements of entities in which we hold at least a majority voting interest and also those entities which are deemed to be a Variable Interest Entity of which we are the primary beneficiary as defined by FASB Interpretation No. 46 (revised December 2003), “Consolidation of Variable Interest Entities” ("FIN 46(R)").Entities in which we hold less than a majority voting interest but over which we have the ability to exercise significant influence are accounted for using the equity method.Other investments are accounted for using the cost method. We, like other television operators, experience seasonality, with advertising sales tending to be lower during the first and third quarters of each calendar year, particularly during the summer holiday period (typically July and August) and higher during the second and fourth quarters of each calendar year, particularly toward the end of the year. The terms “Company”, “we”, “us”, and “our” are used in this Form 10-Q/A to refer collectively to the parent company and the subsidiaries through which our various businesses are actually conducted.Unless otherwise noted, all statistical and financial information presented in this report has been converted into US dollars using appropriate exchange rates.All references to “US$” or “dollars” are to US dollars, all references to “HRK” are to Croatian kuna, all references to “CZK” are to Czech korunas, all references to “RON” are to the New Romanian lei, all references to “SKK” are to Slovak korunas, all references to “UAH” are to Ukrainian hryvna, all references to “Euro” or “EUR” are to the European Union Euro and all references to “GBP” are to British pounds. Income Taxes We account for income taxes under the asset and liability method as set out in FAS No. 109, “Accounting for Income Taxes” (“FAS 109”).Deferred tax assets and liabilities are recognized for the expected tax consequences of temporary differences between the tax bases of assets and liabilities and their reported amounts.Valuation allowances are established when necessary to reduce deferred tax assets to amounts which are more likely than not to be realized. Page 12 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except per share data) (Unaudited) On January 1, 2007, we adopted FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes - an interpretation of FASB Statement No. 109” (“FIN 48”), which clarifies the accounting for uncertainty in tax positions.The evaluation of a tax position under FIN 48 is a two-step process.The first step is recognition: Tax positions taken or expected to be taken in a tax return should be recognized only if those positions are more likely than not to be sustained upon examination, based on the technical merits of the position.In evaluating whether a tax position has met the more likely than not recognition threshold, it should be presumed that the position will be examined by the relevant taxing authority and that they would have full knowledge of all relevant information.The second step is measurement: Tax positions that meet the recognition criteria are measured at the largest amount of benefit that is greater than 50 percent likely of being recognized upon ultimate settlement. As a result of the implementation of FIN 48, we recognized a liability of approximately US$ 2.0 million for unrecognized tax benefits, of which US$1.7 million was accounted for as a reduction to retained deficit as at January 1, 2007.The total amount of unrecognized benefits that, if recognized, would affect the effective tax rate amounts to US$ 2.0 million, all of which would reduce the effective tax rate accordingly. We recognize interest accrued and penalties related to unrecognized tax benefits within the provision for income taxes. As at January 1, 2007, we accrued US$ 1.8 million in respect of interest and penalties, of which US$1.5m was accounted for as a reduction to retained deficit. Our subsidiaries file income tax returns in the Netherlands and various other tax jurisdictions including the United States.As at January 1, 2007, analyzed by major tax jurisdictions, the Company’s subsidiaries are no longer subject to income tax examinations for years before: Jurisdiction Year Croatia 2003 Czech Republic 2003 Germany 2000 Netherlands 2004 Romania 2002 Slovak Republic 2001 Slovenia 2001 Ukraine 2003 United States 2001 Recent Accounting Pronouncements In September 2006, the FASB issued FASB Statement No. 157, “Fair Value Measurements” (“FAS 157”).FAS 157 addresses the need for increased consistency in fair value measurements, defining fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.It also establishes a framework for measuring fair value and expands disclosure requirements.FAS 157 is effective for us beginning January 1, 2008.We are currently evaluating the impact of the adoption of FAS 157 on our financial position and results of operations. In February 2007, the FASB issued FASB Statement No. 159, "The Fair Value Option for Financial Assets and Financial Liabilities" ("FAS 159"). FAS 159 gives entities the option to prospectively measure many financial instruments and certain other items at fair value in the balance sheet with changes in the fair value recognized in the income statement. FAS 159 is effective for fiscal years beginning after November 15, 2008, although entities may elect to adopt the statement early. We are currently evaluating the impact of adoption on our financial position and results of operations. Page 13 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except per share data) (Unaudited) Restatements Classification of legal provisions Subsequent to the issuance of our financial statements as of and for the period ended September 30, 2007, we determined that the current year provisions recorded in anticipation of the settlement of our Croatia litigation should be classified within operating expenses.In our previously issued 2007 quarterly condensed Consolidated Statement of Operations these provisions had been classified within non-operating expenses.As a result, we have restated Corporate Operating Costs and Other Expense to correct the classification of these legal contingencies. The restatement had the impact on our previously presented financial information as set out below.All amounts are in US$ 000’s: As reported previously Adjustment As restated Condensed Consolidated Statement of Operations (for the three months ended March 31, 2007) Net revenues 147,912 - 147,912 Corporate operating costs 8,804 5,969 14,773 Operating income 19,256 (5,969 ) 13,287 Other expense (6,213 ) 5,969 (244 ) Net loss (250 ) - (250 ) Stock-based compensation Subsequent to the issuance of our financial statements as of and for the period ended June 30, 2006 we initiated a voluntary review of our historical stock option granting practices for the period from 1994 to 2002. Our Audit Committee conducted the review with the assistance of independent legal counsel and an independent accounting firm. The Audit Committee found certain instances of administrative and procedural deficiencies that resulted in incorrect accounting measurement dates and other incorrect accounting, but found no evidence from which it could be concluded that the errors were the result of deliberate or intentional misconduct. These accounting errors resulted from grants made to grantees where the list of grantees and/or shares allocated to them were not sufficiently definitive for the grant to be deemed final as of the reported measurement date as well as from a small number of grants made to employees and non-employees that had been accounted for incorrectly. Errors were discovered in the accounting for grants made in the period between 1994 and 1998; we believe the impact of these instances to be immaterial for each prior year and they neither relate to nor have an impact on the current period. However, we concluded that correcting the error in the financial statements for the year ended December 31, 2006 would be material; therefore, in accordance with Staff Accounting Bulletin No. 108 Section N to Topic 1 “Considering the Effects of Prior Year Misstatements in Current Year Financial Statements”, we restated our historical financial statements. The restatement above had the impact on our previously presented financial information as set out below. All amounts are in US$ 000’s. As reported previously Adjustment As restated Balance Sheet (as of March 31, 2006) Additional paid-in capital at March 31, 2006 916,876 7,181 924,057 Accumulated deficit at March 31, 2006 (63,237 ) (7,181 ) (70,418 ) Page 14 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except per share data) (Unaudited) 3.ACQUISITIONS AND
